Exhibit 10.142

[Execution Copy]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 3, 2006, is made
by and between Keystone Automotive Holdings, Inc., a Delaware corporation (the
“Company”), and Edward Orzetti (“Executive”).

WHEREAS, the Company has offered, and Executive has accepted, a position of
employment with the Company as the Company’s president and chief executive
officer.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Definitions. In this Agreement:

“Base Salary” has the meaning given to that term in Section 3(a).

“Benefits” means, collectively, all of the employee benefit programs, including,
without limitation, medical and dental plans and retirement plans, for which
senior executive employees of the Company and its Subsidiaries are generally
eligible.

“Board” means the Board of Directors of the Company.

“Cause” means Executive (i) commits, or is charged with, a felony or other crime
involving moral turpitude; (ii) engages in willful misconduct or fraud with
respect to the Company or any of its Subsidiaries or any of their customers or
suppliers or an intentional act of dishonesty or disloyalty in the course of his
employment; (iii) engages in the abuse of alcohol or illegal drugs causing the
Company or any of its Subsidiaries material disrepute or economic harm or
materially adversely affecting Executive’s ability to perform his duties,
responsibilities and functions hereunder; (iv) refuses to perform his material
obligations under this Agreement (except in connection with a Disability) as
reasonably directed by the Board, which failure is not cured within 15 days
after written notice thereof to Executive; (v) misappropriates one or more of
the Company’s assets or business opportunities; or (vi) breaches Section 5, 6 or
7 hereof which breach, if capable of being cured, is not cured within 10 days
after written notice thereof has been delivered to Executive.

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of his position with the Company and its
Subsidiaries for a continuous period of 180 days as a result of any mental or
physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify Executive
for benefits under the terms of that plan or as determined by an independent
physician to the extent no such plan is then in effect. Executive shall
cooperate in all respects with the Company if a question arises as to whether he
has become disabled (including, without limitation, submitting to an examination
by a medical doctor or other health care specialists selected by the Company and
authorizing such medical doctor or such other health care specialist to discuss
Executive’s condition with the Company).



--------------------------------------------------------------------------------

“Employment Period” means the period commencing on the date hereof and ending on
the Expiration Date or such earlier date as contemplated in the proviso to
Section 4(a).

“Expiration Date” means the third anniversary of the date hereof; provided, that
if a written notice is not given by the Company or Executive at least 90 days
prior to such anniversary (or any subsequent anniversary if this Agreement is
extended) stating that such party is electing to terminate the Employment
Period, then the Expiration Date will automatically be extended to the next
anniversary of the date hereof.

“Expiration Year” means the calendar year in which the Employment Period
expires.

“Good Reason” means: (i) Executive’s compensation is reduced in a manner not in
accordance with the provisions for any such reduction provided by this
Agreement; (ii) Executive’s duties or authority are changed, without his
permission, in a manner materially inconsistent with his role as president and
chief executive officer or they are adversely changed or reduced; or (iii) there
is otherwise a material breach of this Agreement by the Company.

“Non-Compete Period” means the period commencing on the date hereof and ending
24 months after termination of Executive’s employment with the Company;
provided, that if Executive is terminated without Cause or terminates his
employment for Good Reason, then “Non-Compete Period” means the period
commencing on the date hereof and ending 12 months after Executive’s termination
of employment.

“Termination Year” means the calendar year in which the Employment Period is
terminated.

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

2. Employment, Position and Duties.

(a) The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement, for
the Employment Period.

(b) During the Employment Period, Executive shall serve as the president and
chief executive officer of the Company and shall perform the normal duties,
responsibilities and functions of the president and chief executive officer of a
company of a similar size and type and shall have such power and authority as
shall reasonably be required to enable him to perform his duties hereunder,
subject to the power and authority of the Board to expand or limit such duties,
responsibilities, functions, power and authority and to overrule actions of
officers of the Company in a manner consistent with the traditional
responsibilities of such office.

 

2



--------------------------------------------------------------------------------

(c) During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Board and devote his
best efforts and his full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity and
except that Executive may, with the consent of the Board (which consent shall
not be unreasonably withheld) serve as a director of an unrelated Person that is
not engaged in a Competing Business (as defined below)) to the business and
affairs of the Company and its Subsidiaries and (iii) submit to the Board all
business, commercial and investment opportunities presented to Executive or of
which Executive becomes aware which relate to the business of the Company and
its subsidiaries and unless approved by the Board in writing, Executive shall
not pursue, directly or indirectly, any such opportunities on Executive’s own
behalf. Executive shall perform his duties, responsibilities and functions to
the Company and its Subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy and professional manner.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be a minimum of
$550,000 per annum (as increased or decreased in accordance with this Agreement
from time to time, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices in effect from time to time. Executive’s Base Salary will be subject
to review and increase or decrease (but not below the Base Salary in effect on
the date of this Agreement) by the Board on or about January 1 of each fiscal
year during the Employment Period. In addition, during the Employment Period,
Executive shall be entitled to participate in all of the Benefits.

(b) Executive shall be entitled to twenty (20) days of paid vacation each
calendar year, which will accrue in accordance with the Company’s vacation
policies in effect from time to time. Any vacation not taken in any year may not
be carried forward to any subsequent calendar year and no compensation shall be
payable in lieu thereof.

(c) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties, responsibilities and functions under this Agreement which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

(d) In addition to the Base Salary, following the end of each fiscal year during
the Employment Period, the Board shall award a bonus to Executive in an amount
equal to up to 100% of Executive’s Base Salary in effect at the end of such
fiscal year, based upon Executive’s performance and the Company’s achievement of
operating targets established by the Board (or any compensation committee
thereof) in consultation with Executive at the beginning of such fiscal year.

(e) Executive will be indemnified and defended for acts performed (or omissions
made) in his capacity as an officer or director of the Company to the fullest
extent

 

3



--------------------------------------------------------------------------------

specified in the Company’s certificate of incorporation and bylaws and as
permitted under Delaware law.

4. Termination and Payment Terms.

(a) The Employment Period shall end on the Expiration Date; provided, that
(i) the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date. Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

(b) If the Employment Period is terminated prior to the Expiration Date:

(i) (A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason, (B) as a result of Executive’s death or Disability,
or (C) if the Employment Period expires on the Expiration Date, Executive shall
be entitled to receive (1) all previously earned and accrued but unpaid Base
Salary and vacation and unpaid business expenses up to the date of such
termination or the Expiration Date, as applicable, (2) any bonus (if any) earned
by Executive for the fiscal year prior to the Termination Year or the Expiration
Year, as applicable, but then unpaid, (3) the pro rata portion of Executive’s
target bonus during the Termination Year or the Expiration Year, as applicable,
to the extent targets thereunder are achieved for such year after such
termination or expiration, pro rated based on the number of days of the
Termination Year or the Expiration Year, as applicable, prior to the date of
termination or the Expiration Date, as applicable, which payment shall be made
when the bonus payments for such Termination Year or the Expiration Year, as
applicable, are otherwise due; (4) severance pay in the full amount of Base
Salary at the time of termination or expiration from the date of termination or
the Expiration Date, as applicable, through the period ending on the first
anniversary of the date of termination or the Expiration Date, as applicable,
payable by the Company in regular installments in accordance with the Company’s
general payroll practices in effect from time to time, (5) additional severance
pay equal to the Bonus earned in the year prior to the Termination Year or the
Expiration Year, as applicable, payable on the first anniversary of the date of
termination or the Expiration Date, as applicable; and (6) full continuation of
Executive’s health, disability and life insurance Benefits during the one year
severance period (to the extent any of those Benefits cannot be provided by
Company during the one year severance period, the Company will provide Executive
with a sum of money calculated to permit Executive to obtain the same benefits
individually, grossed up for tax purposes so that Executive remains whole); or

(ii) for any other reason, including as a result of Executive’s voluntary
resignation for other than Good Reason or by resolution of the Board for Cause,
Executive’s sole entitlement shall be to receive all previously earned and
accrued but unpaid Base Salary, vacation and unpaid business expenses up to the
date of such termination or expiration and Executive shall not be entitled to
any further Base Salary, bonus payments or Benefits for that year or any future
year, except as required by law, or to any other severance compensation of any
kind.

 

4



--------------------------------------------------------------------------------

(c) Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), 4(b)(i)(5) and
4(b)(i)(6), if any, if and only if Executive has executed and delivered the
Release attached hereto as Exhibit A (the “Release”) and seven (7) days have
elapsed since such execution without any revocation thereof by Executive and
Executive has not breached as of the date of termination of the Employment
Period the provisions of Sections 5, 6 and 7 hereof and does not breach such
sections or such covenants or any representation or warranty or covenant in the
Release at any time during the period for which such payments or services are to
be made; and (ii) the Company’s obligation to make such payments and services
will terminate upon the occurrence of any such breach during such period.

(d) Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by law.
All amounts payable to Executive as compensation hereunder shall be subject to
all customary withholding, payroll and other taxes. The Company shall be
entitled to deduct or withhold from any amounts payable to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes imposed with respect to Executive’s compensation or other payments or
Executive’s ownership interest in the Company (including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity).

(e) Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.

(f) Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of
Executive’s rights to Benefits hereunder (if any) shall cease upon the
termination or expiration of the Employment Period.

5. Confidential Information.

(a) Executive acknowledges that the information, observations and data
(including trade secrets) that will be obtained by him while employed by the
Company concerning the business or affairs of the Company and its Subsidiaries
(“Confidential Information”) are the property of the Company or such Subsidiary.
Therefore, Executive agrees that, except as required by law or court order,
including, but not limited to, depositions, interrogatories, court testimony,
and the like, he shall not disclose to any unauthorized person or use for his
own purposes any Confidential Information without the prior written consent of
the Board, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below)

 

5



--------------------------------------------------------------------------------

or the business of the Company and its Subsidiaries which he may then possess or
have under his control.

(b) Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment. If at any time during this employment with the Company or any
Subsidiary, Executive believes he is being asked to engage in work that will, or
will be likely to, jeopardize any confidentiality or other obligations Executive
may have to former employers, Executive shall immediately advise the Board so
that Executive’s duties can be modified appropriately.

(c) Executive represents and warrants to the Company that Executive took nothing
with him which belonged to any former employer when Executive left his prior
position and that Executive has nothing that contains any information which
belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.

6. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether above or jointly with others) while employed by the
Company (“Work Product”), belong to the Company or such Subsidiary. Executive
shall promptly disclose such Work Product to the Board and, at the Company’s
expense, perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

7. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company he shall become familiar with the Company’s and its Subsidiaries’
trade secrets and with other Confidential Information concerning the Company and
its Subsidiaries (and their respective predecessor companies) and that his
services have been and shall be of special, unique and extraordinary value to
the Company and its Subsidiaries, and therefore, Executive agrees that, during
the Employment Period and thereafter until the end of the Noncompete Period, he
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any Competing Business within any geographical area in which the Company or its
Subsidiaries engage or plan to engage in such businesses. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation. For purposes of this paragraph,

 

6



--------------------------------------------------------------------------------

“Competing Business” means any business that is substantially the same as, or
competitive with, the business of the Company, including, without limitation,
any business involving the distribution or marketing of after market specialty
automobile parts.

(b) During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any executive
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any executive thereof, (ii) hire any person who was an
executive of the Company or any Subsidiary at any time within the one year
period before Employee’s termination from employment or (iii) induce or attempt
to induce any customer, supplier, licensee, licensor, franchisee or other
business relation of the Company or any Subsidiary to cease doing business with
the Company or such Subsidiary, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Subsidiary.

(c) If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

(d) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 7, the Company would suffer irreparable harm, and in
addition and supplementary to other rights and remedies existing in its favor,
the Company shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security).

8. Company’s Obligations. Notwithstanding anything in this Agreement to the
contrary, the Company shall have the right to satisfy any obligation owing to
Executive hereunder (including, without limitation, any payment obligation) by
causing Keystone Automotive Operations, Inc. or any other Subsidiary of the
Company to satisfy such obligation on behalf of the Company. In the event the
Company fails to, or elects not to, satisfy any obligation owing hereunder to
Executive, Executive shall have the right to seek satisfaction of such right
against Keystone Automotive Operations, Inc. or any other Subsidiary of the
Company.

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
EXECUTIVE HEREBY

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS OF THE
RELEASE ATTACHED HERETO AS EXHIBIT A AND THAT HE FULLY UNDERSTANDS THE TERMS AND
CONDITIONS CONTAINED HEREIN AND THEREIN.

10. Survival. This Agreement survives and continues in full force in accordance
with its terms notwithstanding the expiration or termination of the Employment
Period.

11. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notice to Executive:

Mr. Edward Orzetti

136 Glenwood Road

Ridgewood, NJ 07450

Notice to the Company:

Keystone Automotive Holdings, Inc.

44 Tunkhannock Avenue

Exeter, PA 18643

Attention: Board of Directors

Fax: (570) 655-8203

With copies (which shall not constitute notice to the Company):

Bain Capital NY, LLC

745 Fifth Avenue

New York, NY 10151

Attention: Stephen Zide

Fax: (212) 421-2225

Kirkland& Ellis, LLP

153 East 53rd Street

New York, NY 10022

Attention: Eunu Chun

Fax: (212) 446-4900

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, one business day after being so sent or five business days after
being so mailed.

 

8



--------------------------------------------------------------------------------

12. Complete Agreement. This Agreement and the Equity Documents (as defined
below) embody the complete agreement and understanding between the parties
hereto and supersede and preempt any prior understandings, agreements
(including, without limitation, the letter agreement, dated February 1, 2006, by
and between Executive and Keystone Automotive Operations, Inc.), or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way. For purposes of this Agreement,
“Equity Documents” means, collectively, upon the granting to Executive of stock
options in the Company as contemplated by the letter agreement referenced above,
(i) Company’s 2003 Executive Stock Option Plan, (ii) any Option Agreement,
executed by and between the Company and Executive, and if options are so
great(iii) the Stockholders Agreement, dated October 30, 2003, by and among the
Company and the Company’s stockholders from time to time parties thereto and
(iv) the Registration Rights Agreement, dated October 30, 2003, by and among the
Company and the Company’s stockholders from time to time parties thereto, in
each case, as such document may be amended, restated or otherwise modified from
time to time in accordance with its terms.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.

15. Choice Of Law; Jurisdiction. ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS, WHETHER OF THE STATE OF DELAWARE OR
OTHERWISE, AND THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF THE COURTS OF THE STATE OF DELAWARE.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

17. Key Man Life Insurance. The Company may apply for and obtain and maintain a
key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be

 

9



--------------------------------------------------------------------------------

the Company. Executive shall submit to physical examinations and answer
reasonable questions in connection with the application and, if obtained, the
maintenance of, as may be required, such insurance policy.

18. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of his
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for his time spent.

* * * * *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:   /s/ Bryant P. Bynum   Name: Bryant P.
Bynum   Title: Chief Financial Officer

 

/s/ Edward Orzetti

EDWARD ORZETTI



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is made as of this                      day of
                    , 20    , by and between Keystone Automotive Operations,
Inc., a Delaware corporation (the “Company”), and Edward Orzetti (“Executive”).

PRELIMINARY RECITALS

A. Executive’s employment with the Company has terminated.

B. Executive and the Company are parties to an Employment Agreement, dated as of
[            ], 2006 (the “Agreement”).

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Executive, intending to be legally bound, does hereby, on behalf of himself
and his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive or any of the Executive Parties ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever, from the
beginning of Executive’s initial dealings with the Company to the date of this
Release, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq., Title VII of The Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act
of 1966, 42 U.S.C. §1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Age
Discrimination in Employment Act, as amended, 29 U.S.C. §621 et seq., the Fair
Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor Relations Act,
29 U.S.C. §151 et seq., and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, but
not including such claims to payments and other rights provided Executive under
the Agreement. This Release is effective without regard to the legal nature of
the claims raised and without regard to whether any such claims are based upon
tort, equity, implied or express contract or discrimination of any sort. Except
as specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by Executive of any
claim for accrued or unpaid wages, benefits or any other type of payment.

 

1



--------------------------------------------------------------------------------

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

4. Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company, effective as
of the date hereof, that he shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

5. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive.

6. Executive certifies and acknowledges as follows:

(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release;

(b) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

(c) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release;

(d) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment;

(e) That the Company has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Agreement and
all other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Company, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof;

 

2



--------------------------------------------------------------------------------

(f) That he has seven (7) calendar days after signing this Release within which
to rescind this Release, in writing and delivered to the Company; and

(g) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Company
Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim. Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

7. The Company (meaning, solely for this purpose, the Company’s directors and
executive officers and other individuals authorized to make official
communications on the Company’s behalf) will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional reputation.
Similarly, Executive will not disparage the Company, any of its Subsidiaries or
any of their respective directors and executives, officers and other individuals
authorized to make official communications on the Company’s behalf or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of the Company, its Subsidiaries or any of
their respective directors, executive officers or other individuals authorized
to make official communications on the Company’s behalf.

8. This Release is mutual, and the Company hereby releases Executive from all
claims and to the same extent as described above in this Release, effective as
of the seventh day following the date hereof, if Executive has not rescinded
this Release in accordance with Section 6(f) hereof. Executive hereby represents
and warrants to the Company and each of the Company Parties that at no time
prior to or contemporaneous with his execution of this Release has he knowingly
engaged in any wrongful conduct against, on behalf of or as the representative
or agent of the Company or any of its Subsidiaries (as defined in the
Agreement).

9. Miscellaneous

(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Company with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Release

 

3



--------------------------------------------------------------------------------

and including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

(b) The Company Parties are intended third-party beneficiaries of this Release,
and this Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Company Parties hereunder.
Except and to the extent set forth in the preceding two sentences, this Release
is not intended for the benefit of any Person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.

(c) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.

(d) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) The obligations of each of the Company and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Executive and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Executive’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Company.

(f) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS RELEASE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION HERETO OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

* * * * *

 

4



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC.

By:

      

Name:

 

Title:

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

    [Executive]

 

Witness:

   

 

5